              Case 2:21-cv-00223-RSM Document 87 Filed 08/10/21 Page 1 of 4



 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
      WEST STAR YACHT, LLC,                            Case No. 2:21-cv-00223-RSM
11
                       Plaintiff,                      SECOND STIPULATION AND ORDER
12                                                     EXTENDING WEST STAR’S TIME TO
             vs.                                       ANSWER ARGONAUT’S
13                                                     COUNTERCLAIM
      SEATTLE LAKE CRUISES, LLC and
14    ARGONAUT INSURANCE COMPANY,
15                     Defendants.
16    ARGONAUT INSURANCE COMPANY,
17                     Counterclaim Plaintiff,
18
             v.
19
      WEST STAR YACHT, LLC,
20
                       Counterclaim Defendant.
21

22          Pursuant to Western District of Washington Local Civil Rule 10(g), the parties, through

23   their undersigned attorneys, stipulate and move as follows:

24                                         I.     STIPULATION

25          Plaintiff/Counterclaim Defendant      West    Star     Yacht, LLC       (“West      Star”)     and

26   Defendant/Counterclaim Plaintiff Argonaut Insurance Company (“Argonaut”), hereby stipulate



                                                                                 Miller Nash LLP
     SECOND STIPULATION AND ORDER EXTENDING WEST                      Pier 70 | 2801 Alaskan Way | Suite 300
     STAR’S TIME TO ANSWER ARGONAUT’S                                        Seattle, WA 98121-1128
     COUNTERCLAIM - 1                                                   206.624.8300 | Fax: 206.340.9599
     (C   N 2 21    00223 RSM)                                                                4848-8776-7797.1
              Case 2:21-cv-00223-RSM Document 87 Filed 08/10/21 Page 2 of 4



 1   and agree to extend the time for West Star to file its Answer to Argonaut’s Counterclaim as
 2   follows: West Star’s Answer will be filed on or before August 24, 2021.
 3

 4    Stipulated and Agreed to this 6th day of       Stipulated and Agreed to this 6th day of
      August, 2021, by:                              August, 2021, by:
 5
      MILLER NASH LLP                                LEGROS BUCHANAN & PAUL, P.S.
 6
      By: s/ Carolyn Mount                           By : s/ Carey M.E. Gephart (via email auth.)
 7    Jess Webster, WSBA No. 11402                   Carey M.E. Gephart, WSBA No. 37106
      Carolyn Mount, WSBA No. 55527                  Nathan J. Beard, WSBA No. 45632
 8    Miller Nash LLP                                Legros Buchanan & Paul, P.S.
 9    Pier 70, 2801 Alaskan Way                      4025 Delridge Way, SW, Suite 500
      Suite 300                                      Seattle, WA 98106
10    Seattle, WA 98121                              Telephone: (206) 623-4990
      Telephone: (206) 624-8300                      Fax: (206) 467-4828
11    Fax: (206) 340-0599                            Email: cgephart@legros.com
      Email: jess.webster@millernash.com             Email: nbeard@legros.com
12    Email: carolyn.mount@millernash.com

13                                                   Attorney for Defendant/Counterclaim Plaintiff
                                                     Argonaut Insurance Company
14    By s/ Francis P. Cuisinier
      Francis P. Cuisinier (admitted Pro Hac Vice)
15    Ruberry, Stalmack & Garvey, LLC
      10 S. LaSalle Street, Suite 1800
16
      Chicago, Illinois 60603
17    Tel: (312-466-8050
      Fax: (312)466-8055
18    Email: pat.cuisinier@ruberry-law.com

19    Attorneys for Plaintiff/Counterclaim
      Defendant West Star Yacht, LLC
20

21

22

23

24

25

26



                                                                               Miller Nash LLP
     SECOND STIPULATION AND ORDER EXTENDING WEST                    Pier 70 | 2801 Alaskan Way | Suite 300
     STAR’S TIME TO ANSWER ARGONAUT’S                                      Seattle, WA 98121-1128
     COUNTERCLAIM - 2                                                 206.624.8300 | Fax: 206.340.9599
     (C   N 2 21   00223 RSM)                                                               4848-8776-7797.1
              Case 2:21-cv-00223-RSM Document 87 Filed 08/10/21 Page 3 of 4



 1                                          II.      ORDER
 2          IT IS SO ORDERED.
 3
            DATED this 10th day of August, 2021.
 4

 5

 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                           Miller Nash LLP
     SECOND STIPULATION AND ORDER EXTENDING WEST                Pier 70 | 2801 Alaskan Way | Suite 300
     STAR’S TIME TO ANSWER ARGONAUT’S                                  Seattle, WA 98121-1128
     COUNTERCLAIM - 3                                             206.624.8300 | Fax: 206.340.9599
     (C   N 2 21   00223 RSM)                                                           4848-8776-7797.1
               Case 2:21-cv-00223-RSM Document 87 Filed 08/10/21 Page 4 of 4



 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on August 6th, 2021, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 4   attorneys of record for the parties.
 5           DATED this 6th day of August, 2021.
 6
                                                   s/ Nikki Kunz
 7                                                 Nikki Kunz, Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                  Miller Nash LLP
     CERTIFICATE OF SERVICE                                            Pier 70 | 2801 Alaskan Way | Suite 300
     (Case No. 2:21-cv-00223-RSM)                                             Seattle, WA 98121-1128
                                                                         206.624.8300 | Fax: 206.340.9599
                                                                                               4848-8776-7797.1
